Exhibit 10.1
SEVERANCE AND RELEASE AGREEMENT
THIS SEVERANCE AND RELEASE AGREEMENT (the “Agreement”) is made and entered into
by and between Kindred Biosciences, Inc. (the “Company”) and Denise Bevers
(“Executive”).
WHEREAS, Executive’s employment with the Company will terminate on July 31, 2020
(the “Termination Date”);
WHEREAS, the Company will provide Executive with certain benefits in accordance
with Executive’s amended and restated executive employment agreement with the
Company dated May 22, 2018 as amended by Amendment No. 1 thereto (the
“Employment Agreement”) in consideration of Executive’s separation and the
promises and covenants of Executive as contained herein, including Executive’s
agreement to release all claims against the Company;
NOW THEREFORE, in consideration of and exchange for the promises, covenants, and
releases contained herein, the parties mutually agree as follows:
1.Separation. Effective on the Termination Date, Executive will cease to perform
any duties whatsoever for or on behalf of the Company, except that Executive
shall continue to serve as a member of the Company’s Board of Directors;
provided, however, that Executive’s term as a Class III director shall expire on
the date of the Company’s 2022 annual meeting of stockholders unless she is
re-nominated and re-elected as a director. After the Termination Date, Executive
will accrue no further vacation pay or any other benefits except as provided
herein or pursuant to any pre-existing agreement pertaining to compensation for
Executive’s service as a Director.
2.Consideration. Within seven days following the Termination Date and any delay
in compliance with Section 409A as provided in Section 13, the Company shall pay
Executive a one-time severance payment and other benefits as set forth in
Section 4(c) of the Employment Agreement, less all required and customary
withholdings and deductions (the “Severance Payment”). Without limiting the
foregoing, all Equity (as defined in the Employment Agreement) previously
granted to Executive by the Company shall vest in full upon Executive’s delivery
of this Agreement, unless Executive revokes this Agreement pursuant to Section 8
below. Because Executive will continue to serve as a Director of the Company,
she will be deemed to continue to render Continuous Service to the Company
within the meaning of the provisions of the Company’s 2012, 2016 and 2018 Equity
Incentive Plans and her time to exercise stock options awarded to her under such
plans shall be extended accordingly. Company warrants that it has the authority
to deem continuing service as a Director to be “Continuous Service” to the
Company within the meaning of those plans. The Company agrees that Executive’s
continuing service as a Director of the Company shall not preclude her from any
other employment or lawful activity for compensation or profit as long as
Executive preserves the confidentiality of Company information and protects
Company trade secret information. Executive acknowledges that she would not
otherwise be entitled to the Severance Payment were it not for her covenants,
promises, and releases set forth herein.




--------------------------------------------------------------------------------



3.No Amounts Owing. Executive acknowledges that she has received all wages and
compensation due through the date of execution of this Agreement.
4.Group Insurance Benefits. Executive’s participation in all benefit plans shall
cease as of the Termination Date, except that Company shall pay or reimburse
Executive for the premiums for continuation through COBRA or Executive’s
healthcare benefits as in effect prior to the Termination Date for the period
ending on the earlier of the date after the applicable period coverage period as
provided in Section 4 of the Employment Agreement and the first date of
Executive’s eligibility for group healthcare coverage with a new employer.
Executive’s coverage under the Company’s plan shall be subject to the terms of
the applicable plan documents and generally applicable Company policies. Nothing
in this Agreement shall restrict or otherwise affect the Company’s right to
alter, modify, add to or discontinue its employee healthcare benefits at any
time as it may determine in its sole judgment.
5.Release by Executive & Promise Not to Sue.
(a)Release. Executive agrees for Executive, Executive’s heirs, executors,
administrators, agents, successors and assigns to forever release and discharge
the “Released Parties” (as defined below) from any and all claims, debts,
promises, agreements, demands, causes of action, attorneys’ fees, losses and
expenses of every nature whatsoever, known or unknown, suspected or unsuspected,
filed or unfiled, based on anything that happened or did not happen at any time
up to and including the date that Executive signs this Agreement (“Claims”) with
the exceptions noted below. This total release includes, but is not limited to:
(1) all Claims arising directly or indirectly from Executive’s employment with
the Company, the termination of that employment, and to salary, bonuses,
commissions, stock, stock options, vacation pay, fringe benefits and expense
reimbursements pursuant to any federal, state or local law; (2) all common law
Claims, including, but not limited to, breach of contract, breach of the implied
covenant of good faith and fair dealing, infliction of emotional harm, wrongful
discharge, violation of public policy, defamation and impairment of economic
opportunity; (3) all Claims arising under the California Constitution, the
California Labor Code, and/or California Business & Professions Code; (4) all
Claims arising under any law prohibiting discrimination based upon any protected
characteristic (including, but not limited to, age, race, sex, national origin,
religion, sexual orientation, and disability/handicap status), including, but
not limited to, all Claims arising under the California Government Code; (5) all
Claims arising under the California and Federal Family and medical Leave Acts
and Executive Retirement Income Security Act of 1974, as amended; and (6) all
Claims arising under any law/cause of action (whether federal, state, or local)
governing the employment relationship. “Released Parties” means the Company, the
Company’s past, present, and future parents, subsidiaries, affiliates, and the
Company’s affiliates; all of the foregoing entities’ successors and assigns; all
of the foregoing entities’ officers, directors, agents, employees, insurers,
attorneys, representatives, benefit plans (including such plans’ insurers,
administrators, and fiduciaries), and the like; and any other person/entity
claimed to be jointly and/or severally liable with the Company or through which
(or in concert with) the Company has acted with respect to Executive.
Notwithstanding the foregoing, Claims and the Release does not apply to the
Company’s obligation to pay the Severance Payment and this Release does not
apply to any matter that cannot be released as a matter of law.
2




--------------------------------------------------------------------------------



(b)Notwithstanding the foregoing, this Agreement does not release the following
claims or rights:
◦Claims to vested compensation or compensation that the parties agree will vest
under Executive’s prior compensation agreements, consisting of (1) vested Equity
Compensation under paragraph 3(c) of Executive’s Amended and Restated Employment
Agreement, (2) rights to Severance Compensation under section 4(c)(i) and
4(c)(ii) of Executive’s Amended and Restated Employment Agreement including
Accrued Obligations and (3) an amount equal to Executive’s Target Bonus as
amended in Amendment No.1 to Amended and Restated Employment Agreement,
pro-rated based on the number of days actually served in the calendar year
during which the employment termination occurs to Executive.


◦Executive’s rights under section 8 of Executive’s Amended and Restated
Employment Agreement to additional cash payments to Executive (“Gross-Up
Payments”) in an amount equal to the amount needed to place Executive in
substantially the same after-tax economic position that Executive would have
been in had the Excise Tax not applied to payments to Executive.


◦Any contractual, statutory, or other claims or rights to a defense, to
indemnity, to contribution, or to insurance coverage with respect to claims or
demands asserted against Executive by third parties who allege damages or other
legal harm caused by acts or omissions by Executive during Executive’s
employment for Releasees.


(c) Agreement Not to Sue. Executive shall not file suit in any court (or join
any suit or accept relief in any suit) against any of the Released Parties
asserting, pleading, or raising any claims released/waived by this Agreement.


6.Newly Discovered Facts. Executive hereby acknowledges that she may hereafter
discover facts different from or in addition to those that she now knows or
believes to be true when she expressly agreed to assume the risk of the possible
discovery of additional facts, and she agrees that this Agreement will be and
remain effective regardless of such additional or different facts. Executive
expressly agrees that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown or unsuspected claims, demands, causes of action,
governmental, regulatory or enforcement actions, charges, obligations, damages,
liabilities, and attorneys’ fees and costs, if any, as well as those relating to
any other claims, demands, causes of action, obligations, damages, liabilities,
charges, and attorneys’ fees and costs specified herein.
7.Waiver of Section 1542. Executive hereby states that it is Executive’s
intention in executing this Agreement that the same shall be effective as a bar
to each and every claim, demand, cause of action, obligation, damage, liability,
charge, attorneys fees and costs hereinabove released whether known or unknown,
suspected or unsuspected. Executive hereby
3




--------------------------------------------------------------------------------



expressly waives and relinquishes all rights and benefits, if any, arising under
the provisions of Section 1542 of the Civil Code of the State of California
which provides:
“Section 1542. A general release does not extend to claims that the creditor or
releasing party does not know or suspect to exist in his or her favor at the
time of executing the release and that, if known by him or her, would have
materially affected his or her settlement with the debtor or released party.”
8.Time To Review Agreement/Right to Revoke. Because Executive is over 40 years
old and this Agreement includes a waiver of claims under the Age Discrimination
in Employment Act, Executive acknowledges that:
a.Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;
b.Executive has been provided a full and ample opportunity to study this
Agreement, including a period of at least twenty-one (21) days within which to
consider it;
c.to the extent Executive takes less than twenty-one (21) days to consider this
Agreement prior to execution, Executive acknowledges that she has had sufficient
time to consider this Agreement, and that she expressly, voluntarily and
knowingly waives any additional time, and
d.Executive is aware of her rights to revoke this Agreement at any time within a
seven (7) day period following the date Executive executes this Agreement.
9.Company Property. Executive hereby represents and warrants that on or before
the Termination Date, she will return to the Company all the Company’s property
and documents in her possession including, but not limited to, the Company’s
Confidential Information as defined in Section 12(a) below and all information
derived therefrom, trade secret information, and any and all the Company files,
notes, records, computer recorded information, tangible property, credit cards,
entry cards, pagers, identification badges, and keys.
10.Non-Disparagement.
a.Executive. Executive agrees that she shall not at any time make, publish or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments or statements concerning the Company or its
businesses, or any of its employees or officers, now or in the future. This
Section does not, in any way, restrict or impede Executive from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation or order.
Executive shall promptly provide written notice of any such order to the
Company.
4




--------------------------------------------------------------------------------



b.Company. The Company agrees that it shall not make any disparaging statements
concerning Executive in authorized corporate communications to third parties,
including to a prospective employer of Executive. The Company acknowledges that
lawful competition shall not be deemed disparaging statements for purposes of
this Agreement.


11.Non-Solicitation of Employees. Executive understands and acknowledges that
the Company has expended and continues to expend significant time and expense in
recruiting and training its employees and that the loss of employees would cause
significant and irreparable harm to the Company. Executive agrees and covenants
not to directly or indirectly solicit recruit, attempt recruit, any employee of
the Company for twelve (12) months, to run consecutively, beginning on the
Termination Date. Company acknowledges that for the twelve months following
execution of this Agreement, current employees may voluntarily seek employment
with Executive following the termination of her employment for Company provided
that she does not solicit or recruit them.
12.Confidentiality.
a.Executive agrees that she will not, without the prior written consent of the
Company, knowingly use or disclose to any person other than to persons in the
then current employ of the Company, any information of a confidential or
proprietary nature relating in any way to the Company or the Company affiliates,
including without limitation any information relating to the financial
performance or condition, financing arrangements and the terms thereof,
personnel, products, production methods, systems, designs, know-how, suppliers,
customers or customer requirements, investors or investor requirements or
potential investors, or any trade secrets of the Company or any the Company
affiliate (collectively “Confidential Information”).


b.To the extent allowed by law, the Company agrees to promptly notify Executive
if it receives a subpoena calling for production of Executive’s employment
records in order to provide Executive an opportunity to oppose the subpoena.


13.Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), or an exemption
under Section 409A, and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service, as a short-term deferral, or as a
settlement payment pursuant to a bona fide legal dispute shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, any
installment payments provided under this Agreement shall each be treated as a
separate payment. To the extent required under Section 409A, any payments to be
made under this Agreement upon a termination of employment shall only be made
upon a "separation from service" under Section 409A. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A and in no event shall the
5




--------------------------------------------------------------------------------



Company be liable for all or any portion of any taxes, penalties, interest, or
other expenses that may be incurred by Executive on account of non-compliance
with Section 409A.
14.Entire Agreement. This Agreement embodies the entire agreement of the parties
hereto and supersedes any and all other agreements, understandings,
negotiations, or discussions, either oral or in writing, express or implied,
between the parties to this Agreement or between Executive and any Company
affiliate. The parties to this Agreement each acknowledge that no
representations, inducements, promises, agreements or warranties, oral or
otherwise, have been made by them, or anyone acting on their behalf, which are
not embodied in this Agreement.
15.Binding Nature. This Agreement, and all the terms and provisions contained
herein, shall bind the heirs, personal representatives, successors and assigns
of each party, and inure to the benefit of each party, its or her agents,
directors, officers, employees, servants, successors, and assigns, as well as
all of the Released Parties.
16.Construction. This Agreement shall not be construed in favor of one party or
against the other.
17.Partial Invalidity. Should any portion, word, clause, phrase, sentence or
paragraph of this Agreement be declared void or unenforceable, such portion
shall be considered independent and severable from the remainder, the validity
of which shall remain unaffected.
18.Compliance with Terms. The failure to insist upon compliance with any term,
covenant or condition contained in this Agreement shall not be deemed a waiver
of that term, covenant or condition, nor shall any waiver or relinquishment of
any right or power contained in this Agreement at any one time or more times be
deemed a waiver or relinquishment of any right or power at any other time or
times.
19.Governing Law. This Agreement shall be interpreted under the law of the State
of California, both as to interpretation and performance.
20.Attorneys’ Fees. In the event of any litigation relating to or arising from
this Agreement, including but not limited to litigation concerning claims
released or waived by this Agreement, the prevailing party shall be entitled to
recover its attorneys’ fees and costs.
21.Section Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
22.Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, and both of which together shall constitute
one and the same instrument.
23.No Admissions. It is understood and agreed by the parties that this Agreement
represents a compromise and settlement for various matters and that the promises
and payments
6




--------------------------------------------------------------------------------



and consideration of this Agreement shall not be construed to be an admission of
any liability or obligation by either party to the other party or any other
person.
24.Knowing and Voluntary Waiver. Executive acknowledges and agrees that: (1)
Executive has carefully read and fully understands the terms of this Agreement,
including its release-of-claims provisions; (2) she has been given adequate time
to consider, and (if she desires) to consult with an attorney about, whether to
sign this agreement; and (3) Executive signs this agreement knowingly, freely,
and voluntarily—without any coercion, duress, or undue influence.
IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.

Dated: July 31, 2020
Kindred Biosciences, Inc.




By: /s/ Richard Chin
Name: Richard Chin
Title: Chief Executive Officer


Dated: July 31, 2020
Executive




/s/ Denise Bevers
Denise Bevers











7


